In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 14, 1999, which granted that branch of the motion of the defendant Path mark Stores, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the respondent’s motion which was for summary judgment (see, Martinez v City of New York, 270 AD2d 235; Capobianco v Mari, 267 AD2d 191; Aversano v City of New York, 265 AD2d 437; Costa v Schaffner, 262 AD2d 346; Waldron v City of New York, 260 AD2d 471).
The parties’ remaining contentions are without merit (see, Barrett v Littles, 260 AD2d 418). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.